Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 12, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary work release program.
Petitioner, a prison inmate, commenced this proceeding challenging the denial of his application for participation in a *703temporary work release program. Supreme Court dismissed the petition, prompting this appeal. The Attorney-General has advised this Court that petitioner was paroled on November 3, 1997. Because petitioner is no longer incarcerated, his request for participation in the temporary work release program can no longer be affected by the determination of this appeal, rendering the appeal moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Chandler v Coughlin, 126 AD2d 886; Matter of Miller v Coughlin, 87 AD2d 728).
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.